        Case 3:20-cv-01583-LEK-ML Document 9 Filed 04/09/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JAMES C. SITTS,

                             Plaintiff,

       -against-                                            3:20-CV-1583 (LEK/ML)

OTSEGO COUNTY COURT,

                             Defendant.


                                  DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff James C. Sitts brings this pro se action against Otsego County Court, together

with an application to proceed in forma pauperis (“IFP”). See Dkt. Nos. 1 (“Complaint”); 2

(“IFP Application”). Plaintiff initiated this action on December 21, 2020. See Compl.

       On January 13, 2021, the Honorable Miroslav Lovric, United States Magistrate Judge,

granted Plaintiff’s IFP Application, but recommended dismissing the Complaint without leave to

replead. Dkt. No. 5 (“Report-Recommendation”).

       For the reasons that follow, the Court adopts the Report-Recommendation in its entirety.

II.    BACKGROUND

       A. Factual History

       The facts relevant to Plaintiff’s Complaint are summarized in the

Report-Recommendation, familiarity with which is assumed. R. & R. at 2–3.

       B. Procedural History

       The procedural history relevant to Plaintiff’s Complaint is summarized in the

Report-Recommendation, familiarity with which is assumed. R. & R. at 2–3.
           Case 3:20-cv-01583-LEK-ML Document 9 Filed 04/09/21 Page 2 of 3




III.   LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); see also L.R. 72.1(c). A court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, if

no objections are made, or if an objection is general, conclusory, perfunctory, or a mere

reiteration of an argument made to the magistrate judge, a district court need review that aspect

of a report-recommendation only for clear error. See Barnes v. Prack, No. 11-CV-857, 2013 WL

1121353, at *1 (N.D.N.Y. Mar. 18, 2013); see also Demuth v. Cutting, No. 18-CV-789, 2020

WL 950229, at *2 (N.D.N.Y. Feb. 27, 2020) (Kahn, J.). “A [district] judge . . . may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b).

IV.    DISCUSSION

       No objections to the Report-Recommendation were filed. See Docket. Accordingly, the

Court reviews the Report-Recommendation for clear error and finds none. See Barnes, 2013 WL

1121353, at *1. Therefore, the Court adopts the Report-Recommendation in its entirety.1

V.     CONCLUSION

       Accordingly, it is hereby:




       1
          Since the Court dismisses the Plaintiff’s claims, the Court does not address whether
Plaintiff’s claims for damages are stayed pending the conclusion of the underlying criminal case.

                                                 2
        Case 3:20-cv-01583-LEK-ML Document 9 Filed 04/09/21 Page 3 of 3




       ORDERED, that the Report-Recommendation (Dkt. No. 5) is APPROVED and

ADOPTED in its entirety; and it is further

       ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED WITHOUT

LEAVE TO REPLEAD; and it is further

       ORDERED, that the Clerk of the Court shall close this action; and it is further

       ORDERED, that the Clerk of the Court shall serve a copy of this Decision and Order on

all parties in accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:         April 09, 2021
               Albany, New York




                                                  3
